Citation Nr: 0204318	
Decision Date: 05/09/02    Archive Date: 05/17/02

DOCKET NO.  99-03 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for lung cancer due to 
exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Clark Evans, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from February 1944 
to July 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 1998 and January 1999 rating 
actions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in No. Little Rock, Arkansas which denied service 
connection for lung cancer due to exposure to ionizing 
radiation and denied the issues of whether new and material 
evidence had been received to reopen claims of entitlement to 
service connection for skin cancer and cataracts secondary to 
exposure to ionizing radiation.  Thereafter, the veteran 
perfected a timely appeal of these denials.  

In November 1999, the Board denied the claim of entitlement 
to service connection for lung cancer due to exposure to 
ionizing radiation and the issues of whether new and material 
evidence had been received s to reopen claims of entitlement 
to service connection for skin cancer due to exposure to 
ionizing radiation and for cataracts due to exposure to 
ionizing radiation.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In December 2001, the Court issued an Order 
vacating the November 1999 decision and remanding it to the 
Board for further development and readjudication consistent 
with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)).  Accordingly, 
the case has been returned to the Board for action consistent 
with the Court's Order.  

Following the return of the veteran's case to the Board, in 
April 2002 the veteran' representative submitted a written 
statement in which the representative withdrew the issues of 
whether new and material evidence had been received 
sufficient to reopen his claims of entitlement to service 
connection for skin cancer and cataracts secondary to 
exposure to ionizing radiation.  Accordingly, the only issue 
remaining in appellate status is the claim of entitlement to 
service connection for lung cancer due to exposure to 
ionizing radiation.  

It is unclear form a June 2000 letter from the veteran 
whether he rasing the issue as to whether new and material 
evidence has been received sufficient to reopen a claim of 
entitlement to service connection for loss of bone density of 
the spine, secondary to exposure to ionizing radiation and 
entitlement to service connection for loss of bone density of 
parts of the skeletal system secondary to exposure to 
ionizing radiation.  It is requested that the RO contact the 
veteran in order to clarify this matter.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  Lung cancer is of service origin.  


CONCLUSION OF LAW

Lung cancer was incurred in active military duty.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311
(2001); FR Doc. 02-1839 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 3.309(d)(2)(xx)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION


There was a substantial change in the law during the pendency 
of this claim.  On November 9, 2000, the President signed 
into law the VCAA.  See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2001).  In particular, this law redefines 
the obligations of VA with respect to the duty to notify and 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment but not yet final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 
2096, 2099-2100 (2001), 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions) (West Supp. 2001).  See also, 
66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  The February 1999 statement of the 
case, the June 1999 supplemental statement of the case and 
hearing officer decision, as well as the November 1999 Board 
decision informed the veteran and his attorney of the 
evidence needed to establish his claim.  As such, VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  A review of 
the claims folder in the present case indicates that the RO 
has procured the veteran's service medical records as well as 
all pertinent post-service medical reports identified by the 
veteran.  Further, in an April 2002 letter, the veteran, 
through his attorney, stated that he was aware that the Board 
was affording him 90 days for submission of additional 
evidence or argument but that he would not be submitting any 
additional evidence or argument.  

As the veteran has not cited any records of relevant 
post-service treatment, in addition to those that have 
already obtained and associated with the claims folder, VA 
has no duty to assist him further in procuring evidence 
necessary to support his claim.  Consequently, the Board 
finds that the requirements of the VCAA and its implementing 
regulations have been met by VA.  

Additionally, the Board has considered whether there is any 
prejudice to the veteran in its consideration of the VCAA 
regulations in the first instance, as those regulations had 
not yet been finalized when the RO considered this case.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).  Because 
these regulations do not provide any substantive rights or 
impose any duties beyond those provided in the VCAA, the 
Board's consideration of them in the first instance is not 
prejudicial to the veteran.  As such, the Board may proceed 
with its adjudication of the veteran's appeal.  

Factual Background

The complete service medical records and personnel records 
are not on file.  The medical records were apparently 
destroyed during a fire at the National Personnel Records 
Center in St. Louis, Missouri. The available records reveal 
no findings indicative of lung cancer.  His personnel records 
show that as of May 1946 he was a member of 1st Battalion, 2nd 
Marines, 2nd Marine Division.

At a VA examination conducted in February 1967, chest x-rays 
showed that both lung fields were essentially clear.  A 
physical evaluation of the veteran's respiratory system 
demonstrated no cough or expectoration, a symmetrical chest 
wall with free and equal mobility in all directions, a 
resonant note over the lung areas on percussion with no 
dullness or tenderness, no rales or wheezes on auscultation, 
no abnormality on inspiration or expiration, as well as 
normal tactile and vocal fremitus throughout both lung 
fields.  

In a September 1989 letter, the Defense Nuclear Agency (DNA) 
informed the veteran that a scientific dose reconstruction 
titled, "Radiation Dose Reconstruction U.S. Occupation 
Forces in Hiroshima and Nagasaki, Japan, 1945-1946 (DNA 
5512F)" (Radiation Dose Reconstruction) had determined that 
the maximum possible radiation dose from external radiation, 
inhalation, and ingestion that might have been received by 
any individual who was at either Hiroshima or Nagasaki for 
the full duration of the American occupation (September 1945 
to June 1946 for Nagasaki and September 1945 to March 1946 
for Hiroshima) was less than one rem.  DNA explained that 
this estimate does not mean that any individual approached 
that level of exposure and that it is probable that the great 
majority of servicemen assigned to the Hiroshima and Nagasaki 
occupation received no radiation exposure whatsoever or that 
the highest dose received by anyone was a few tens of 
millirem.  

The DNA stated that Marine Corps historical records confirmed 
that the veteran was a member of the "A" Company, 1st 
Battalion, 2nd Marines, 2nd Marine Division during the American 
occupation of Japan.  According to the DNA's letter, the 
historical documentation researched confirmed that this unit 
arrived in Nagasaki on September 23rd, 1945 and that the unit 
remained in the Nagasaki vicinity until November 9, 1945 when 
it was transferred to Miyazaki which was approximately 
100 miles away from Nagasaki.  

In an August 1996 letter, the DNA reported that the Radiation 
Dose Reconstruction had determined that the maximum possible 
radiation dose from external radiation, inhalation, and 
ingestion that might have been received by any individual who 
was at either Hiroshima or Nagasaki for the full duration of 
the American occupation (September 1945 to June 1946 for 
Nagasaki and September 1945 to March 1946 for Hiroshima) was 
less than one rem.  DNA also reiterated that this estimate 
does not mean that any individual approached that level of 
exposure and that, in fact, it is probable that the great 
majority of servicemen assigned to the Hiroshima and Nagasaki 
occupation received no radiation exposure whatsoever or that 
the highest dose received by anyone was a few tens of 
millirem.  

The veteran was hospitalized at a VA medical facility in 
March 1998.  While hospitalized he underwent a resection of a 
right lung lesion via a thoracotomy incision.  Following 
pathological evaluation, a principal diagnosis of 
well-differentiated squamous cell carcinoma was made. 

In September 1998, following a review of the veteran's 
records, the VA Chief Public Health and Environmental Hazards 
Officer (Officer) explained that exposure to 25.5 rads or 
less at age 19 in a known regular smoker provides a 
99 percent credibility that there is no reasonable 
possibility that it is as likely as not that the veteran's 
lung cancer is related to exposure to ionizing radiation.  
Consequently, it was concluded that it is unlikely that the 
veteran's lung cancer can be attributed to exposure to 
ionizing radiation in service.  

A hearing was held at the RO in April 1999.  At that time the 
veteran provided testimony concerning his radiation exposure.

Analysis

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2001).  Service 
connection may also be granted for a disease, which was 
diagnosed after discharge from military service, when the 
evidence establishes that such disease was incurred in 
service. 38 C.F.R. § 3.303(d) (2001).  

For veterans who had service of ninety (90) days or more 
during a war period or peacetime service after December 31, 
1946, and a malignant tumor is manifest to a compensable 
degree within a year thereafter, there is a rebuttable 
presumption of service origin, absent affirmative evidence to 
the contrary, even if there is no evidence thereof during 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991& Supp. 
2001); 38 C.F.R. §§ 3.307, 3.309 (2001).  

With respect to claims involving exposure to radiation, 
applicable regulations provide a list of certain diseases 
presumed to be the result of such exposure.  38 C.F.R. 
§ 3.309(d)(1) and (2) (2001).  Additionally, pertinent 
regulations regarding claims based on the chronic effects of 
exposure to ionizing radiation, include a list of diseases 
considered to be radiogenic (induced by ionizing radiation).  
38 C.F.R. § 3.311(b)(2), (3) (2001).  These regulations 
provide that, if a claim is based on a disease other than one 
of those disorders specifically listed as radiogenic, VA 
shall nonetheless consider the claim under the provisions of 
this section provided that the claimant has cited or 
submitted competent scientific or medical evidence that the 
claimed condition is a radiogenic disease.  38 C.F.R. 
§ 3.311(b)(4) (2001).  

The term radiation-exposed veteran means either a veteran who 
while serving on active duty, or an individual who while a 
member of a reserve component of the Armed Forces during a 
period of active duty for training or inactive duty training, 
participated in a radiation-risk activity.  The term 
radiation-risk activity means: . . . (B) The occupation of 
Hiroshima or Nagasaki, Japan, by United States forces during 
the period beginning on August 6, 1945, and ending on July 1, 
1946. . . . The term "occupation of Hiroshima or Nagasaki, 
Japan, by United States forces" means official military 
duties within 10 miles of the city limits of either Hiroshima 
or Nagasaki, Japan, which were required to perform or support 
military occupation functions such as occupation of 
territory, control of the population, stabilization of the 
government, demilitarization of the Japanese military, 
rehabilitation of the infrastructure or deactivation and 
conversion of war plants or materials.  38 U.S.C.A. § 1112 
(West 1991).

See 66. 53339-53340 (Oct. 22, 2001)
[Federal Register: (Volume, Number 17)]
[Rules and Regulations]               
[Page]
From the Federal Register Online via GPO Access 
[wais.access.gpo.gov]
[DOCID:fr25ja02-9]

See 67 Fed. Reg3612-3616 (January 25, 2002)

While the veteran's case was pending at the Court, 
regulations were enacted which placed several additional 
disorders on the list of diseases presumed to be specific to 
radiation-exposed veterans.  Effective March 26th, 2002, 
cancer of the lung will be service-connected if it becomes 
manifested in a radiation-exposed veteran, provided that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307 are 
also satisfied.  FR Doc. 02-1839 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 3.309(d)(2)(xx)).  See also, 
38 C.F.R. § 3.307(d) (which stipulates that evidence which 
may be considered in rebuttal of service incurrence of a 
disease listed in § 3.309 will be any evidence of a nature 
usually accepted as competent to indicate the time of 
existence or inception of disease, and medical judgment will 
be exercised in making determinations relative to the effect 
of intercurrent injury or disease.  The expression 
"affirmative evidence to the contrary" will not be taken to 
require a conclusive showing, but such showing as would, in 
sound medical reasoning and in the consideration of all 
evidence or record, support a conclusion that the disease was 
not incurred in service.)  

To summarize, the veteran asserts that his lung cancer was 
caused by his in-service exposure to ionizing radiation.  The 
available records reflect that the lung cancer was initially 
manifested many years after active service.  The record also 
confirms that the veteran is a radiation exposed veteran and 
was involved in a radiation-risk activity as a member of 
Company A, 1st Battalion, 2nd Marines, 2nd Marine Division 
which arrived in Nagasaki on September 23rd, 1945 and 
remained in the Nagasaki vicinity until November 9, 1945.  
Accordingly, the lung cancer is presumed to have been 
incurred in service.  See, FR Doc. 02-1839 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 3.309(d)(2)(xx)).  There is no 
evidence of record, which rebuts this presumption.  Thus, 
service connection for lung cancer is warranted.


ORDER

Service connection for lung cancer is granted.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

